       Case 4:21-cv-01908 Document 1 Filed on 06/11/21 in TXSD Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

NASSER M. KHALED,                                      §
ON BEHALF OF HIMSELF AND OTHERS                        §
SIMILARLY SITUATED                                     §
                                                       §
                       Plaintiffs,                     §
                                                       §
vs.                                                    §     CASE NO. 4:21-cv-1908
                                                       §
PROMED & ASSOCIATED, INC.,                             §
MEGA CARE EMS, INC., and                               §
NASR-EDDINE BENCHAITA                                  §
                                                       §
                       Defendants.                     §     JURY REQUESTED
                                                       §

                       ORIGINAL COMPLAINT AND JURY REQUEST

TO THE HONORABLE JUDGE OF THIS COURT

       COMES NOW Nasser M. Khaled (“Plaintiff”), complaining of Promed & Associated, Inc.,

Mega Care EMS, Inc., and Nasr-Eddine Benchaita (collectively “Defendants”), and for cause of action

he respectfully shows unto this Court the following:



                                       PARTIES AND SERVICE

       1.      Plaintiff is a citizen of the United States of America and the State of Texas and

resides in Harris County, Texas. Defendant Promed & Associated, Inc. (“Promed”) is Plaintiff’s

current employer. Defendants, Mega Care EMS, Inc. (“Mega Care”) and Nasr-Eddine Benchaita (“Mr.

Benchaita”), are Plaintiff’s former employers who worked in conjunction with Defendant Promed

& Associated, Inc. to employ Plaintiff and those similarly situated in an effort to avoid paying

overtime. His written consent opting into this action is attached as Exhibit A.




                                                   1
      Case 4:21-cv-01908 Document 1 Filed on 06/11/21 in TXSD Page 2 of 9




       2.      Defendant, Promed & Associated, Inc., is a Texas company with its principal office

located in Houston, Texas. Promed & Associated, Inc. can be served with process through its

registered agent for service of process, Yevgeny Vernik, at 6411 Ashcroft, #C, Houston, Texas

77081 AND at 722 Plainwood, Houston, Texas 77079, in any manner the Federal Rules of Civil

Procedure permit.

       3.      Defendant, Mega Care EMS, Inc., is a Texas company with its principal office

located in Houston, Texas. Mega Care EMS, Inc. can be served with process through its registered

agent for service of process, Nasr-Eddine Banchaita, at 11202 Burmese Ln., Sugarland, Texas

77478, in any manner the Federal Rules of Civil Procedure permit.

       4.      Defendant, Nasr-Eddine Banchaita, is an individual located in Sugarland, Texas.

Nasr-Eddine Banchaita can be served with process at 11202 Burmese Ln., Sugarland, Texas

77478, in any manner the Federal Rules of Civil Procedure permit.



                                    JURISDICTION AND VENUE

       5.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b).

       6.      All parties are subject to personal jurisdiction in the Southern District of Texas.

Defendants made themselves subject to this Court’s jurisdiction by maintaining a physical

presence and business operations in this District.

       7.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 (b) & (c) because

Defendants reside in this District and most of the relevant facts occurred in this District.




                                             Page 2 of 9
      Case 4:21-cv-01908 Document 1 Filed on 06/11/21 in TXSD Page 3 of 9




                                    NATURE OF THE ACTION

       8.      This is a private civil action brought against Defendant pursuant to Section 16(b)

of 29 U.S.C. § 216(b) of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the “FLSA”).

Defendants did not pay its Emergency Medical Technicians (“EMTs”) overtime as required by

FLSA. Instead, Defendants only paid them for forty (40) hours of work with no overtime pay for

hours worked over forty (40) in a week. This action seeks to recover the unpaid overtime wages

and other damages owed to these employees.



                                    CONDITIONS PRECEDENT

       9.      All conditions precedent to jurisdiction have occurred or been complied with.



                                             FACTS

       10.     Defendants Promed and Mega Care are both Texas based corporations that focus

on providing emergency medical services. Mega Care currently does business as “Mega Care

Ambulance.”

       11.     Defendant Nasr-Eddine Banchaita is not only the registered agent for Defendant

Mega Care EMS, Inc., but also the owner and President of Texas forfeited corporation, Mega Care

Ambulance.

       12.     Plaintiff was originally hired by Defendant Promed & Associated, Inc. as an

Emergency Medical Technician in or about 2008 and was paid on an hourly basis.

       13.     In or about 2010, Mega Care began working in conjunction with Promed Care and

conducting the same services from the same physical address and sharing personnel, equipment,

and other business related items.



                                           Page 3 of 9
       Case 4:21-cv-01908 Document 1 Filed on 06/11/21 in TXSD Page 4 of 9




        14.     In or about 2014, Plaintiff and the Collective Members are and were Defendants’

EMTs and were paid hourly without receiving overtime during their employment with Defendant.

During that same year, Plaintiff and Collective members were required to clock-in at any one

Defendant to conduct their EMT duties, but not to exceed 40 hours in a workweek with that same

Defendant. Once Plaintiff and Collective Members worked or were close to working 40 hours in

a workweek with that first Defendant, they were then required to continue to perform the same

EMT duties and clock-in with a different named Defendant and work any additional hours.

Plaintiff and Collective Members continued to receive straight time without being paid overtime

after they worked over 40 hours with the second Defendant in the same workweek as the 40 hours

they worked with the first Defendant.

        15.     Defendants continued this scheme of avoiding paying Plaintiff and Collective

Members overtime by splitting their hours between multiple companies (Defendants) until on or

about September 2019.

        16.     Defendants Promed and Mega Care are covered enterprises because they are

businesses engaging in commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C.

§ 203(s)(1), in that said enterprises have had employees engaging in commerce or in the production

of goods for commerce, or employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce for any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$500,000 (exclusive of excise taxes at the retail level which are separately stated) for at least each

of the last three years.




                                             Page 4 of 9
       Case 4:21-cv-01908 Document 1 Filed on 06/11/21 in TXSD Page 5 of 9




       17.     Defendants’ employees routinely use or handle goods or materials, including

vehicles, tools, equipment, telephones and computers that are produced for interstate commerce.

Defendants also used the United States Postal system to send mail across state lines and interstate

banking systems to pay Defendants’ employees.

       18.     Defendants determined the hours Plaintiff and Collective Members worked.

       19.     Defendants determined Plaintiff’s and Collective Members’ duties as well as work

locations.

       20.     Defendants determined the rate and method of payment for Plaintiff and Collective

Members.

       21.     Defendants made personnel and payroll decisions, including Plaintiff’s and

Collective Members’ pay rates, their job assignments, and the decision to switch Plaintiff to salary.

       22.     Defendants own or control the equipment and supplies Plaintiff and Collective

Members used to perform their work.

       23.     Defendants have or had the power to hire and fire Plaintiff and Collective Members.

       24.     An employer who pays a non-exempt employee on an hourly basis must pay time

and a half for any hours worked over forty (40). 29 C.F.R. §778.110.

       25.     Plaintiff and Collective Members are non-exempt employees who serve as EMTs,

an administrative/medical care and transportation role for Defendants.

       26.     Defendants paid Plaintiff and Collective Members an hourly rate with no overtime

pay.

       27.     Plaintiff and Collective Members earned, on average, between $580.00 and

$1,800.00 per week.




                                             Page 5 of 9
      Case 4:21-cv-01908 Document 1 Filed on 06/11/21 in TXSD Page 6 of 9




       28.     Plaintiff and Collective Members worked from approximately 7 a.m. to 9 p.m.

Monday through Saturday and occasionally on Sundays. Accordingly, Plaintiff and Collective

Members regularly worked more than eighty (80) hours per week.

       29.     It is suspected that Defendants did not keep records of the hours Plaintiff worked

in a workweek in compliance with 29 U.S.C. § 211(c).

       30.     Defendants kept personnel and hourly records for Plaintiff and Collective Members

during the period where Plaintiff and Collective Members were required to clock-in with multiple

Defendants once they reached 40 hours of work in a workweek. However, Defendants did not

keep records of the hours Plaintiff worked in a workweek in compliance with 29 U.S.C. § 211(c)

following the accumulation of a combined 80 hours of work between the multiple Defendants.

       31.     Defendants’ policy of paying straight time only applied to all hourly-paid staff

employed by Defendants.

       32.     Plaintiff and Collective Members regularly worked in excess of fifty (80) hours per

week. Defendants did not pay them the extra half-time required by the FLSA. For example, during

the week of March 15, 2021 – March 21, 2021, Plaintiff worked approximately 83.5 hours.

       33.     Defendants knowingly, willfully, and/or with reckless disregard carried out their

illegal pattern and/or practice of failing to pay overtime compensation with respect to Plaintiff and

Collective Members.



                              COLLECTIVE ACTION ALLEGATIONS

       34.     Plaintiff hereby incorporates by reference paragraphs 1 through 33 of this

Complaint.




                                             Page 6 of 9
      Case 4:21-cv-01908 Document 1 Filed on 06/11/21 in TXSD Page 7 of 9




       35.     In addition to Plaintiff, Defendants employ many other EMTs who have the exact

same job description as Plaintiff and who were paid by all Defendants by splitting the EMTs hours

between two (2) or more companies without paying them overtime. Defendants’ EMTs serve in a

medical care and transportation role.

       36.     These non-exempt employees are entitled to overtime pay for the same reasons as

Plaintiff, and are, therefore, similarly situated to Plaintiff. These employees are collectively

referred to as the “Collective Members.”

       37.     Dozens of these employees have worked for Defendant over the last few years.

Accordingly, Defendant’s payroll scheme extends well beyond Plaintiff.

       38.     These Collective Members should be notified of this action and given the chance

to join pursuant to 29 U.S.C. § 216(b). Therefore, the collective members are properly defined as:

“All EMTs employed by Defendants in the past three (3) years.”



                             CAUSE OF ACTION- FLSA VIOLATION

       39.     Plaintiff hereby incorporates by reference paragraphs 1 through 38 of this

Complaint.

       40.     By failing to pay Plaintiff and Collective Members overtime at one-and-one-half

times their regular rates for every hour that they worked over forty (40) hours in a workweek,

Defendants violated the FLSA’s overtime provisions.

       41.     Defendants owe Plaintiff and Collective Members the difference between the

hourly equivalent of their day-rate, weekly rate, or annual earnings for forty (40) hours and the

proper overtime rate owed to them for every hour that they worked over forty (40) hours in a




                                           Page 7 of 9
       Case 4:21-cv-01908 Document 1 Filed on 06/11/21 in TXSD Page 8 of 9




workweek. Because Defendants knew, or showed reckless disregard for whether, their pay

practices violated the FLSA, Defendants owe these wages for at least the past three years.

        42.     Defendants are liable to Plaintiff and Collective Members for an amount equal to

all unpaid overtime wages.

        43.     Plaintiff and Collective Members are entitled to recover all reasonable attorneys’

fees and costs incurred in this action.



                                           JURY REQUEST

        44.     Plaintiff hereby requests a trial by jury.



                                          RELIEF REQUESTED

Plaintiff respectfully requests relief as follows:

        1.      An Order allowing this action to proceed as a collective action under the FLSA

and directing notice to the Collective Members;


        2.      Judgment awarding Plaintiff and Collective Members all unpaid overtime

compensation, liquidated damages, attorneys’ fees and costs under the FLSA;

        3.      An award of post-judgment interest on all amounts awarded at the highest rate

allowable by law; and

        4.      All such other and further relief that Plaintiff and Collective Members are justly

entitled.




                                              Page 8 of 9
     Case 4:21-cv-01908 Document 1 Filed on 06/11/21 in TXSD Page 9 of 9




                                   Respectfully submitted,

                                   STEPHENS REED & ARMSTRONG, PLLC

                                   By:       /s/ Derrick A. Reed
                                         Derrick A. Reed
                                         Attorney-in-Charge
                                         Federal I.D. No.: 899172
                                         State Bar No.: 24053780
                                         Email: derrick@srapllc.com
                                         12234 Shadow Creek Pkwy
                                         Building 1, Suite 1104
                                         Pearland, Texas 77584
                                         Telephone: (281) 489-3934
                                         Facsimile: (281) 657-7050

                                         ATTORNEY FOR PLAINTIFFS




CO-COUNSEL:

Marrick Armstrong
Federal I.D. No.: 611068
State Bar No. 24057695
Email: marrick@srapllc.com

STEPHENS REED & ARMSTRONG, PLLC
12234 Shadow Creek Pkwy
Building 1, Suite 1104
Pearland, Texas 77584
Telephone: (281) 489-3934
Facsimile: (281) 657-7050




                                  Page 9 of 9
